(Por la Corte, a propuesta del Juez Asociado Sr. Aldrey.)
Por .cuanto, la demanda en est,e caso fué .presentada en la Corte de Distrito de San Juan:
*1029PoR cuanto, solicitado por los demandantes el traslado del pleito para la Corte de Distrito de Arecibo por la conveniencia de los tes-tigos, fué negada esa petición y se interpuso este recurso:
P'oR cuanto, la solicitud de traslado se limita a decir que los tes-tigos de los demandantes residen en Utuado y que ntf podrán ser traí-dos a San Juan por ser pobres los demandantes:
PoR cuanto, esa solicitud es insuficiente, según ha declarado este tribunal en los casos de Arzuaga & Co. v. Aramburu, 16 D.P.R. 178; Sarié v. Porto Rican Leaf Tobacco Co., 15 D.P.R. 209, y Sánchez v. Atlas Commercial Co., 27 D.P.R. 567:
Por tanto, se confirma la resolución apelada de 13 de enero de 1931.